Citation Nr: 0948813	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD). 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted entitlement to service connection 
for PTSD and assigned a 50 percent evaluation effective from 
June 1, 2007. 

Although the Veteran initially disagreed with the rating 
assigned and the effective date, in his substantive appeal to 
which he attached a copy of his notice of disagreement, he 
wrote that after reading the statement of the case, he was 
only appealing for an increase of the current rating of 50 
percent to 70 percent.  He further wrote that he was not 
contesting the date of award, only the percentage to be 
increased to 70 percent.  Accordingly, the only issue on 
appeal is for entitlement to an initial rating in excess of 
50 percent for PTSD.   


FINDING OF FACT

The evidence shows that the symptoms and manifestations of 
the Veteran's service-connected PTSD do not result in 
occupational and social impairment with deficiencies in most 
areas nor in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2007 and September 2007.  The notice 
provided addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim.  
Dingess, 19 Vet. App. at 473.  In addition, he was provided 
notice of the rating criteria pertinent to PTSD claims in May 
2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
claim was readjudicated in a July 2008 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.



PTSD

The Veteran disagrees with the initial 50 percent disability 
rating assigned and contends that his symptoms warrant a 70 
percent evaluation.  He claimed that he can quickly go from 
working quietly and then for no reason or a small incurrence, 
he becomes extremely irritated and raging mad.  That mood is 
usually followed by depression and feelings of guilt.  This 
also affected the quality of his work.  His home life, 
marriage, and relationships with family members have 
struggled greatly because of PTSD.  He did not enjoy family 
activities and would rather remain alone and distant.

According to the Veteran's DD Form 214, the Veteran's 
military primary specialty was helicopter mechanic.  He was 
awarded the Global War on Terrorism Service Medal and the 
Global War on Terrorism Expeditionary Medal.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is rated using the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130.  A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
in the range of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders, American Psychiatric Association (4th ed. 1994) 
(DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130; Carpenter v. Brown, 
8 Vet. App. 240 (1995).

Service treatment records show that in a January 2005 post 
deployment health assessment, the Veteran indicated he had 
symptoms related to a frightening, horrible or upsetting 
experience.  He reported having seen coalition members 
wounded, killed or dead during his deployment.  He denied 
having been engaged in direct combat where he discharged his 
weapon.  He felt that he was in great danger of being killed 
during that deployment.  He had not sought and did not at 
that time intend to seek counseling or care for his mental 
health. 

At a medical examination in March 2005 prior to separation, 
the Veteran completed a medical assessment report and medical 
history for the period since his last physical examination in 
November 2000.  In a medical history report, the Veteran 
denied having or having had any psychiatric symptoms.  In the 
medical assessment report he indicated that at that time he 
did not intend to seek VA disability.  On examination, he was 
found qualified for separation.  

In a claim for PTSD received from the Veteran on June 1, 
2007, he claimed that the disability occurred in September 
2004.  The Veteran described the stressors he experienced in 
service.  He related still having nightmares about some of 
his experiences and reactions to loud noises.  He claimed the 
biggest problem he had was anxiety and described the effect 
on his relationship with his wife and at his job.  He later 
submitted additional descriptions of stressful incidents.  


At a VA examination for PTSD in October 2007, the examiner 
noted that the Veteran had symptoms during the prior year and 
there was no current treatment for a mental disorder.  The 
Veteran described symptoms and related that he was working at 
a physically demanding job 60 hours per week.  Subjectively, 
once in a while he felt moderately sad but would not call it 
being depressed.  He had no history of consulting any mental 
health staff in the military or post-military.  He commented 
that the intrusive memories of war events continued after he 
left the service.  He still had those thoughts almost on a 
daily basis and the symptoms had intensified over time.  

On examination, the Veteran was clean, neatly groomed and 
appropriately dressed.  His psychomotor activity was 
unremarkable, tense.  His speech was unremarkable, hesitant, 
clear, coherent, pertinent and focused.  His affect was 
appropriate and constricted.  His mood was good, but 
agitated.  The Veteran reported vacillating between a good 
versus an agitated affect.  His attention was intact.  He was 
oriented to person, place and time.  His thought process and 
thought content were unremarkable.  He understood the 
outcomes of his anger after it happened and would think about 
the consequences of what he did.  The Veteran's insight was 
that he understood that he had a problem.  He had sleep 
impairment in that he woke up after having the same dream 
happening again and again.  Nightmares interfered with his 
work sometimes as the nightmares would get him thinking and 
he would be pre-occupied with the related content which 
resulted in impeding his concentration at work.  He denied 
having hallucinations.  He had inappropriate behavior in his 
angry harangues towards both work peers and subordinates and 
also towards his wife.  

The Veteran did not have obsessive or ritualistic behavior.  
He experienced a daily cluster of panic symptoms when in Iraq 
accompanied by thoughts that he was going to die and wouldn't 
return to see his wife.  Those episodes disappeared shortly 
after returning home and realizing that he was home.  
However, he still experienced a cluster of those symptoms 
when awakening from nightmares.  The frequency of nightmares 
as well as the frequency of panic attacks in response to 
nightmares upon awakening was at least once a week.  The 
Veteran denied the presence of homicidal or suicidal 
thoughts.  He had inappropriate verbal outrage that was very 
excessive for the immediate precipitating events but had 
never had episodes of physical violence.  The Veteran 
regarded his impulse control of verbal harangues as poor and 
his impulse control for all other behaviors as good.  

He was able to maintain minimum personal hygiene.  Regarding 
problems with activities of daily living, he described 
moderate problems with household chores.  An example was when 
he was cleaning a bathtub and a shower rod fell down which he 
threw across the room rather than just putting it back in 
place.  He had slight problems with shopping as he got 
irritated when standing in lines in stores.  He did not get 
verbally rude, but experienced inner frustration.  He had 
slight problems with traveling and driving in that he had 
some degree of road rage and hated getting cut off.  He then 
would do the same thing, although, sometimes he was able 
instead to count to ten, which helped.  His remote and 
immediate memory was normal and his recent memory was mildly 
impaired.  

The Veteran described his stressors in service and his 
reactions to them.  The changes the Veteran attributed to 
stress exposure included inappropriate verbal outbursts when 
provoked by even minor irritants. He had intrusive thoughts 
and memories that interfered with concentration.  He worked 
long hours partly in an effort to avoid other activities and 
free time.  The affective change was that he was verbally and 
emotionally explosive.  Problems related to his occupational 
functioning were decreased concentration, inappropriate 
behavior regarding loss of control of verbal expression of 
anger; and poor social interaction.  

After examination and testing, the examiner concluded that 
the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  
Also diagnosed on Axis I was panic disorder without 
agoraphobia.  The examiner noted that the panic attacks 
described by the Veteran were clearly a complication of PTSD 
since they occurred only after awakening from nightmares.  
They did not result in a fear of leaving his home.  A GAF of 
48 was assigned for over the past year.  The examiner 
commented that the Veteran's GAF score reflected serious 
difficulty in occupational functioning involving incidents of 
sudden, abrupt excessive and abusive verbal confrontations in 
response to relatively minor immediate precipitating events.  
Due to the Veteran's PTSD symptoms he was now comparatively 
socially avoidant.  


The examiner concluded that there was not total occupational 
and social impairment due to PTSD signs and symptoms.  The 
Veteran did have deficiencies in judgment due to 
inappropriate verbal outrage that was very excessive for the 
immediate precipitating events.  There were deficiencies in 
thinking shown as concentration difficulties at work after 
seeing damaged five-ton trucks that were military vehicles 
returned from Iraq.  There were deficiencies in family 
relations as his wife said he was not the same person when he 
returned and that he was more distant.  There were 
deficiencies at work as previously noted in judgment and 
thinking.  The deficiency of his mood was shown by his 
previous example of experiencing some degree of road rage.  

After a review of the evidence, the Board finds that 
entitlement to an initial disability rating in excess of 50 
percent for PTSD is not established.

The Veteran's service-connected PTSD disability does not more 
nearly approximate the criteria required for a 70 percent 
rating under DC 9411.  38 C.F.R. § 4.7.  The evidence 
discussed above does not demonstrate that the service-
connected psychiatric disorder is by itself productive of 
occupational and social impairment with deficiencies in most 
areas.  The October 2007 VA examination report does not show 
the Veteran demonstrated suicidal ideation or obsessional 
rituals interfering with routine activities.  His speech was 
described as hesitant, clear, coherent, pertinent and 
focused.  Intermittent illogical, obscure, or irrelevant 
speech was not noted.  Spatial disorientation was not shown 
as the Veteran was oriented in three spheres.  Poor impulse 
control due to irritability was noted.  The Veteran wrote in 
December 2007 that for no reason or a small occurrence, he 
would become extremely irritated and raging mad.  However, 
periods of violence are not shown.  At the VA examination, 
the examiner noted that the Veteran expressed inappropriate 
verbal outrage that was very excessive for the immediate 
precipitating events; however, the Veteran stated that he had 
never actually gotten physically violent.  His poor impulse 
control seems primarily resulting in inappropriate verbal 
outrage.  The Veteran described his impulse control of verbal 
harangues as poor and his impulse control for all other 
behaviors as good.  

The Veteran described experiencing a cluster of panic 
symptoms when awakening from nightmares and those occurred at 
least once a week.  However, the evidence does not show near 
continuous panic or depression that affected the Veteran's 
ability to function independently, appropriately and 
effectively.  Neglect of personal appearance and hygiene is 
not shown.  At the VA examination the Veteran was neatly 
groomed and appropriately dressed.  A GAF score assigned at 
the VA examination in October 2007 was 48 which is the high 
end of the range of serious symptoms.  The October 2007 VA 
examiner commented that the GAF score reflected serious 
difficulty in occupational functioning involving the 
incidents of excessive and abusive verbal confrontations in 
response to relatively minor precipitating events.  It is 
also noted that the GAF indicates that scores in that range 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) and none of the 
examples of serious symptoms shown are manifested by the 
Veteran. 

The VA examiner also opined that the Veteran was 
comparatively socially avoidant due to his PTSD symptoms.  
While the Veteran has indicated that he is frequently 
irritable and has difficulty with interpersonal 
relationships, it appears that despite those symptoms, he 
does not always interpersonally isolate himself.  The 
inability to establish and maintain effective relationships 
was not shown.  While he may prefer to be alone and not like 
to go to family gatherings, an inability to form effective 
relationships is not demonstrated in the record.  The Veteran 
reported living with his wife and a child.  He described 
having a very good relationship with his mother and visited 
her approximately weekly.  He saw a sister at Thanksgiving 
and Christmas.  He tried to keep up with his long-term 
friends and had formed some friendships in or around the town 
to which he had recently moved.  He was friendly with his 
neighbors but didn't entertain them at home.  

In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 70 percent rating.  Equivalent 
symptoms for a 70 percent rating have not been shown.  

Further, the Board finds that the Veteran's disability 
picture due to his service-connected PTSD does not more 
nearly approximate the criteria required for a 100 percent 
rating.  38 C.F.R. § 4.7.

The evidence shows that although the Veteran has social 
impairment, total social impairment is not shown.  Evidence 
shows he was living with his wife and a child, regularly 
visited his mother, kept up with old friends and had made 
some new friends.  Symptoms of gross impairment in thought 
processes or communication are not shown.  Evidence shows the 
Veteran's speech communication and speech were within normal 
limits.  His speech was hesitant, clear, coherent, pertinent 
and focused.  His thought process and content was 
unremarkable.  Although the Veteran had inappropriate 
behavior described as strong verbal outrage when irritated, 
there was no evidence of grossly inappropriate behavior.  
Persistent delusions or hallucinations are not shown in the 
evidence of record.

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  He had denied having homicidal 
or suicidal thoughts.  Although he showed anger and was quick 
to verbally respond with anger, he has denied having engaged 
in physical violence.  Although the evidence indicates some 
mild limitation of recent memory, his short term memory and 
his long term memory were intact.  There is no evidence that 
he suffered memory loss for names of close relatives, own 
occupation or his own name.  Disorientation to time or place 
is not shown.  The Veteran was described as oriented to time 
and place.  The Veteran appeared appropriately groomed at the 
time of the examination.  He had the ability to maintain 
minimum personal hygiene.  He had no problem with most of the 
activities of daily living.  He had a moderate problem with 
household chores, and slight problem with shopping, traveling 
and driving.  However, an intermittent inability to perform 
activities of daily living is not shown.  His GAF score 
assigned at the October 2007 examination was 48 which is at 
the high end of a range which reflects serious symptoms in 
several areas.  The examiner opined that the Veteran did not 
have total social and occupational impairment due to PTSD 
signs and symptoms.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The preponderance of the evidence is against a 
finding that the Veteran's service-connected PTSD is 
productive of total social and occupational impairment.

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular rating criteria are inadequate for 
rating his psychiatric impairment.  The competent medical 
evidence of record shows the relative manifestations and the 
effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the preponderance of the evidence is against the 
assignment of an initial disability rating in excess of 50 
percent for PTSD.  The manifestations exhibited by the 
Veteran as presented in the evidence submitted in support of 
his request are appropriately evaluated with the current 
rating and a staged rating is not necessary.  Fenderson, 12 
Vet. App. at 119.  As the preponderance of the evidence is 
against the claim for an initial rating in excess of 50 
percent, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


